Citation Nr: 0011280	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include mitral valve prolapse and tachycardia, perineal 
cramping and irritable bowel syndrome.  

2.  Entitlement to rating in excess of 10 percent for 
degenerative joint disease of the thoracic spine with low 
back pain.  

3.  Entitlement to a rating in excess of 10 percent for 
moderate degenerative disc disease of the cervical spine at 
C5-C6.  

4.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with heartburn.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1975 and from March 1981 to September 1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied service 
connection for a heart condition, to include cardiac 
arrhythmia, mitral valve prolapse and tachycardia, perineal 
cramping and irritable bowel syndrome.  The decision also 
granted service connection for degenerative joint disease of 
the cervical and thoracic spine with low back pain, evaluated 
as 10 percent disabling; hiatal hernia with heartburn, 
evaluated as 10 percent disabling; and sinusitis, evaluated 
as noncompensably disabling.  The veteran filed a notice of 
disagreement in May 1997 and a statement of the case was 
issued in June 1997.  In his VA Form 9, received in August 
1997, the veteran withdrew the appeal on the issue of an 
increased evaluation for sinusitis and the portion concerning 
cardiac arrhythmia as part of the heart condition.  The 
veteran provided testimony at a personal hearing before a 
hearing officer at the RO in November 1997.  The hearing 
officer's decision of March 1999 granted separate 10 percent 
evaluations for the cervical spine and thoracic spine 
conditions and continued the 10 percent evaluation for the 
hiatal hernia and the denial of service connection for a 
heart condition, perineal cramping and irritable bowel 
syndrome.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that claims for 
service connection for a heart condition, to include mitral 
valve prolapse and tachycardia, perineal cramping and 
irritable bowel syndrome are plausible.  

3.  The veteran's thoracic spine disability is not productive 
of limitation of motion or neurological symptoms; more than 
mild disc disease is not shown.

4.  The veteran's cervical spine disability is not productive 
of more than slight limitation of motion.  

5.  The veteran's hiatal hernia is no more than mild and is 
manifested by complaints of dysphagia and pyrosis; the 
disability is not manifested by symptoms productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for a heart condition, to include mitral 
valve prolapse and tachycardia, perineal cramping and 
irritable bowel syndrome.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the thoracic spine with low 
back pain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5286, 5288, 5291, 5293 (1999).

3.  The criteria for a rating in excess of 10 percent for 
moderate degenerative disc disease of the cervical spine at 
C5-C6, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5287, 5290 (1999).

4.  The criteria for a rating in excess of 10 percent for 
hiatal hernia with heartburn are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7346 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO 
scheduled the veteran for a VA gastrointestinal examination 
in December 1998.  He failed to report for that examination, 
however, without offering any explanation.  Neither the 
veteran nor his representative contend that he was not 
properly notified of the December 1998 VA examination.  
Indeed, the evidence shows that the veteran reported for VA 
examinations scheduled by the RO in October and November 
1998.  Although the record does not contain a copy of the 
letter notifying the veteran of the December 1998 
examination, it is well- established that in the absence of 
clear evidence to the contrary, government officials are 
presumed to carry out their official duties, such as mailing 
notices of VA examinations.  Ashley v. Derwinski, 2 Vet. App. 
307, 308-309 (1992).  In this case, there is no clear 
evidence to the contrary; and, therefore, the Board concludes 
that the veteran was properly notified of the December 1998 
VA examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. 3.655(b).  


I.  Service Connection

Factual Background

The service medical records shows that in July 1983 the 
veteran was seen for complaint of abdominal cramps, loose 
stools, flushing of the skin, and palmar diaphoresis.  The 
assessment was rule out irritable bowel syndrome or colitis.  
He underwent barium studies, oral cholecystogram, and upper 
gastrointestinal (GI) series, all of which were negative.  On 
cardiology assessment in October 1983, the veteran reported 
that five weeks prior he had an episode of tightness in the 
subxiphoid region, lasting for approximately one week, waxing 
and waning, in an undefinable pattern.  Relief was obtained 
by taking an over-the-counter expectorant.  The cardiac 
examination revealed a regular rhythm, with no jugular venous 
distention, and carotid contour was normal.  There was no 
right ventricular impulse.  First and second heart tones were 
normal.  There was no definite gallop or rub.  A grade I/VI 
systolic ejection murmur was heard along the left sternal 
border.  An electrocardiogram (EKG) and chest X-ray were 
normal.  Further evaluation was indicated regarding the 
possibility of carcinoid syndrome, pheochromocytoma.  The 
additional test results were all negative.  

In January 1984, the veteran was seen with complaints of 
occasional attacks of abdominal pain, with an assessment of 
functional bowel.  In April 1990, he complained of chest 
pain, and the assessment was paroxysmal atrial tachycardia.  
The veteran underwent echocardiogram (ECHO) in June 1990 to 
rule out mitral valve prolapse and rapid heart rate.  The 
ECHO was found to be normal.  An annual examination conducted 
in July 1990 referred to extensive workup for tachycardia, 
with no cardiac etiology found.  An EKG conducted in May 1995 
showed sinus bradycardia, otherwise normal.  That month, the 
veteran was seen for complaint of intense pain in the 
perineal area, occurring every two to three months.  He was 
referred for consultation to rule out lower GI lesion.  There 
is no further reference to the perineal cramping, and the 
consultation for which the veteran was referred is not of 
record.  The June 1995 separation examination referred to a 
history of irritable bowel syndrome and tachycardia, with 
complaints of weakness and shortness of breath, lasting 3 to 
8 minutes.  The veteran's blood pressure was 120/68.  
Clinical evaluation of the heart, abdomen and viscera, and 
anus and rectum was normal. 

VA examination in February 1976 was silent for complaints 
relating to the heart, perineal area or irritable bowel 
syndrome.  Clinical evaluation of the cardiovascular system 
revealed no gallops or cardiomegaly and peripheral pulses 
were good.  Evaluation of the digestive system noted history 
of diverticulosis with no change in bowel habit.  Chest X-ray 
was negative.  The diagnosis included diverticulosis by 
history.  

On VA general medical examination in December 1995, the 
veteran referred to a history of cardiac arrhythmia with 
tachycardia and a mitral valve prolapse.  Physical 
examination showed the heart to have normal thrust, size and 
rhythm, with regular heart sounds.  Blood pressure was 
130/80.  The abdomen was soft, nontender, and had no rigidity 
or organomegaly.  Rectal examination was declined.  Chest X-
ray revealed normal cardiac and mediastinal silhouettes.  An 
EKG indicated marked sinus bradycardia.  

On VA examination in January 1996, the veteran reported that 
he had one bowel movement a day, which was soft and formed, 
with no blood or melena noted.  His appetite was noted to be 
good, with weight stable.  On physical examination, his blood 
pressure was 112/86.  The heart had a regular rate and 
rhythm.  The abdomen was soft, nontender, with good bowel 
sounds.  Rectal examination showed no evidence of external 
hemorrhoids and good sphincter tone.  The stool was heme 
negative.  

At a personal hearing in November 1997, the veteran testified 
that the only treatment he ever received for a heart 
condition was when he was diagnosed with mitral valve 
prolapse.  He stated that the only treatment recommended was 
that when he went to the dentist he should take Penicillin 
before he went.  He said that he was subsequently examined 
and told that he did not have mitral valve prolapse.  He 
indicated that he has had episodes of arrhythmia and 
tachycardia but denied any cardiac related chest pain.  He 
jogged about three times a week for a mile and a half.  He 
testified that in the 1980's he had several tests following a 
weight loss of about 20 pounds and was told he had irritable 
bowel syndrome.  He was told to regulate his diet.  He 
indicated that he had one bowel movement a day, which was 
normal for him, and denied any feelings of urgency.  He 
stated that the symptoms he had in the 1980's just went away 
after a few months.  He stated that he avoided the things the 
doctors told him to and did not have the constant problem 
that he had, only episodes of the symptoms.  He has not been 
treated for these symptoms since he got out of the service.  
He stated that the perineal cramping occurred in the middle 
of the night, just hours after he went to sleep.  He woke up 
and felt the muscles around his anus cramping.  He spoke to a 
doctor in Atlanta in 1994 or 1995 about this problem but no 
diagnosis was provided.  See November 1997 hearing 
transcript.  

On VA heart examination in October 1998, the veteran stated 
that on occasion he felt a pounding often followed by a 
fluttering sensation with his heart and a feeling of 
lightheadedness without overt syncope.  He stated that these 
episodes had been quite infrequent and his last episode was 
at least five years ago.  He denied having any syncopal 
episodes.  Clinical evaluation showed the heart to have 
regular rate and rhythm and no mid systolic click.  There was 
no murmur.  The abdomen was benign.  The examiner noted that 
the veteran had no sustained a myocardial infarction, no 
evidence of underlying coronary artery disease, and preserved 
left ventricular systolic function.  The examiner stated that 
there was no clinical evidence of mitral valve prolapse on 
physical examination and no echocardiographic diagnosis of 
mitral valve prolapse.  Therefore, the examiner indicated 
that this diagnosis had been a misnomer in the past and 
should be stricken from the veteran's record.  It was further 
noted that the tachycardia was most likely a supraventricular 
tachycardia representing atrioventricular nodal re-entry.  No 
diagnosis was found as the examiner noted no significant 
impairment or change in quality of life.  


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, the veteran can be granted service 
connection for certain diseases, including cardiovascular 
disease, if the disability becomes manifest to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

In this case, the medical evidence fails to establish the 
existence of current disabilities that can be linked to 
either of the veteran's periods of active service.  The 
October 1998 VA examination found no evidence of a heart 
condition and specifically rebutted the previous findings of 
mitral valve prolapse and tachycardia.  Additionally, the 
evidence does not contain a confirmed diagnosis of irritable 
bowel syndrome.  Although the veteran was referred for 
testing in service to rule out this condition, all tests were 
negative for any chronic lower bowel pathology.  As noted 
above, the veteran failed to report for a VA gastrointestinal 
examination scheduled in December 1998.  Evidence from this 
examination which might have been material to the outcome of 
this claim could not be considered.  The Board further notes 
that no chronic pathology related to the perineal area has 
been shown on post-service examinations.  Pain is a symptom, 
not a diagnosis, and without clinical evidence to establish a 
chronic medical pathology in relationship to the pain, 
service connection cannot be established.  In the absence of 
proof of a present disability that can be related to service, 
the claims for service connection are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).  

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

II.  Increased Ratings

Initially, the Board finds that the veteran's increased 
rating claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that no further assistance to the veteran is required to 
comply with the statutory duty to assist.  38 U.S.C.A. 
§ 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

As noted above, service connection was granted for 
degenerative joint disease of the cervical and thoracic spine 
with low back pain and hiatal hernia with heartburn in May 
1996; 10 percent ratings were assigned, effective from 
October 1, 1995, the day following separation from service.  
In March 1999, a separate 10 percent rating was assigned for 
degenerative disc disease of the cervical spine, effective 
October 1, 1995.  As the veteran takes issue with the initial 
rating assigned when service connection was granted, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119 (1999).

Factual Background

The service medical records show that in May 1982 the veteran 
complained of low back pain, present for four months, without 
radiation of pain into the extremities.  The assessment was 
low back muscle strain.  X-ray of the thoracic spine in 
October 1986 revealed degenerative changes at T8 through T12.  
X-rays in November 1986 revealed degenerative changes in the 
cervical spine.  On evaluation in October 1989, there was 
full range of motion of the back from the cervical spine to 
the lumbar spine.  There was slight tenderness of the left 
paravertebral muscles at T5-T6.  The assessment was chronic 
thoracic pain and degenerative joint disease.  X-rays in 
March 1995 showed degenerative changes at C5 and C6 of the 
cervical spine.  A barium swallow in May 1995 revealed a 
Schatzki's ring and a sliding hiatal hernia, with no evidence 
of peptic ulcer disease.  The June 1995 separation 
examination referred to the veteran's complaints of frequent 
heartburn.  The examination also referred to degenerative 
joint disease of the spine. 

VA examination in February 1976 revealed good range of motion 
of the spine.  There was no sacroiliac tenderness on forward 
bending to the floor.  There was no hernia found.  X-ray of 
the lumbar spine were normal.  The diagnosis was history of 
muscular strain of the left lumbar region.  

VA general medical examination in December 1995 revealed an 
esophageal hiatal hernia.  Range of motion was normal and 
muscle strength was within normal limits.  X-rays revealed 
mild levocurvature of the mid and lower thoracic spine with 
degenerative changes.  

On VA examination in January 1996, the veteran complained of 
a burning sensation in the retrosternal area, plus a sour 
taste in his mouth.  He stated that the symptoms were 
relieved with Gaviscon.  His symptoms became worse after 
eating, but were immediately relieved with Gaviscon.  He 
complained of associated nausea, with no vomiting.  He 
described a dull type of pain in the epigastric area, aching 
in nature, occurring two to three times per week, lasting for 
a few minutes, and relieving by itself.  He denied dysphagia 
or odynophagia.  His appetite was good, and his weight had 
been stable.  Physical examination noted the abdomen to be 
soft, nontender, with no masses and good bowel sounds.  
Diagnosis referred to hiatal hernia with gastroesophageal 
reflux with symptoms of burning sensation in the retrosternal 
area and sour taste.  

In November 1997, the veteran testified that he has been 
employed full time as a project manager with a computer 
science corporation since February 1996.  He indicated that 
he has had no ongoing treatment of his back, takes Tolectin 
when it flares up, and exercises to keep the back muscles in 
shape.  He also wears an elastic brace on an as needed basis.  
He stated that most of the pain, described as a sharp pain, 
is along the hips in the low back.  How long the pain lasts 
depends on the level of his activities.  If he stretches the 
muscles they will start to spasm, not pulsating but in 
constant tension.  He testified that bending over causes 
problems.  He also testified that he has reduced his physical 
activities with his family because of aggravating his back, 
doing such things as kicking a soccer ball.  Cold weather 
increases the symptoms.  He has occasional pain, described as 
sharp like a needle, with motion of his neck.  He was not as 
concerned with the thoracic spine symptoms as he was with the 
neck and low back symptoms.  He stated that if the neck rests 
overnight it was better.  When the low back hurts he lays 
down for an hour and takes his medications.  He indicated 
that the pain from the low back radiates into his buttocks.  
He stated that the last time he missed work because of the 
back was over two years ago.  Regarding his hiatal hernia, 
the veteran testified that he uses Gaviscon daily before 
meals, along with Tagamet, and that without the medications 
he has a burning sensation in the pit of his stomach.  He 
also reported a problem  with dysphagia.  He stated that when 
food gets caught it does not feel like it wants to come back 
up, but there is pain radiating from the chest.  The pain 
lasts until the blockage is gone, which may be 30 seconds up 
to a minute.  He does not eat spicy food or drink coffee.  He 
denied any recent dramatic weight loss.  See November 1997 
hearing transcript.  

On VA spine examination in November 1998, the veteran 
complained of back pain in the cervical and thoracic spine 
area.  He related no periods of severe flare ups and did not 
use crutches, braces, canes, or other walking assistance 
devices.  He stated that the effects of the condition on his 
usual occupation and activities of daily living had been 
minimal.  Physical examination revealed normal posture and 
gait.  The cervical thoracic spine was clinically aligned.  
There was no paraspinal muscle spasm, no tenderness on 
pressure, and no palpable deformities of the thoracic spine.  
Range of motion of the cervical spine was forward flexion to 
30 degrees and backward extension to 30 degrees.  Lateral 
flexion on the right and on the left was 40 degrees and 
rotation right and left was 55 degrees.  X-rays revealed 
moderate disc disease at C5-C6 and moderate degenerative 
disease of the lower thoracic spine.  The diagnoses were 
degenerative joint disease of the lower thoracic spine and 
disc disease of the cervical spine.  

Analysis

A.  Thoracic Spine 

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted in cases with x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  This 10 percent rating may 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.17a, Diagnostic Code 5003.  

Under Diagnostic Code 5291, a 10 percent rating is assigned 
for moderate or severe limitation of motion of the dorsal 
spine.  38 C.F.R. § 4.71, Diagnostic Code 5291.  The Board 
also notes that under Diagnostic Code 5293, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation; moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation; and 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The disability picture portrayed by the evidence in this case 
is characterized primarily by low back pain, with 
degenerative joint disease of the thoracic spine having been 
confirmed by x-ray studies.  The February 1976, January 1996 
and October 1998 VA examinations, however, did not show 
limitation of motion of the thoracic spine or evidence of 
neurological symptomatology.  There was no paraspinal muscle 
spasm, tenderness on pressure or palpable deformities noted 
on the 1998 examination.  Moreover, the veteran has received 
no treatment for his thoracic spine disorder since the time 
of his separation from active duty.  Given these facts, the 
veteran's disability is no more than mild and is 
appropriately rated at 10 percent.

Moreover, the veteran's thoracic spine disability is 
appropriately rated under the current diagnostic code, since 
the other potentially applicable codes do not address the 
array of factors which comprise his disability.  Diagnostic 
Codes 5286 (complete bony fixation (ankylosis) of the spine) 
and 5288 (ankylosis of the dorsal spine) require medical 
findings or diagnoses of ankylosis, which has not been 
indicated by the medical evidence in the present case.

Additionally, the Board finds that the veteran's thoracic 
spine disability is not productive of such painful motion or 
functional loss due to pain as would warrant a higher 
evaluation under the applicable diagnostic criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1998).  In support of this conclusion, the Board 
notes that on the October 1998 examination the veteran, 
himself, reported that the effect of his back condition on 
his daily activities was minimal. 

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.


B.  Cervical Spine

Currently, the veteran's cervical spine disability is rated 
as 10 percent disabling under Diagnostic Code 5290, equating 
to slight limitation of motion of the cervical spine.  Under 
this diagnostic code, a 20 evaluation is warranted for 
moderate limitation of motion, and a 30 percent evaluation is 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5290.

The clinical evidence shows that the veteran had "good" 
range of motion of the spine on VA examination in February 
1976, and "normal" range of motion of the spine on VA 
examination in December 1995.  Range of motion of the 
cervical spine on VA examination in October 1998 was forward 
flexion and backward extension to 30 degrees, lateral flexion 
to 40 degrees, bilaterally, and rotation to 55 degrees, 
bilaterally.  As such, findings commensurate with moderate 
limitation of motion under Diagnostic Code 5290 are not 
shown.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290.  
Furthermore, no ankylosis of the cervical spine, either 
favorable or unfavorable, has been demonstrated and therefore 
Diagnostic Code 5287 (ankylosis of the cervical spine) is not 
for application.  In this regard, the Board notes that the 
evidence of record does not contain objective pathology 
demonstrative of additional functional loss due to pain, 
comparable to greater limitation of motion, which would 
warrant assignment of a higher evaluation for the cervical 
spine disability under the provisions of 38 C.F.R. §§ 4.40, 
4.45, or 4.59.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.

C.  Hiatal Hernia 

The veteran's hiatal hernia is currently evaluated as 10 
percent disabling under Diagnostic Code 7346, hiatal hernia.  
This code provides that a hiatal hernia characterized by 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health 
will be rated as 30 percent disabling.  A hiatal hernia with 
two or more of the symptoms for the 30 percent rating but of 
lesser severity will be rated as 10 percent disabling.  
38 C.F.R. § 4.114, 7346.

In this case, there is evidence of chest pain, difficulty 
swallowing and heartburn.  However, there is no evidence of 
regurgitation.  Importantly, the evidence of record also 
fails to show that the veteran's hiatal hernia is productive 
of considerable impairment of his health.  In fact, no 
impairment of health is evident.  There has been no weight 
loss shown.  As noted above, the veteran failed to report for 
a VA gastrointestinal examination scheduled in December 1998.  
Evidence from this examination which might have been material 
to the outcome of this claim could not be considered.  As 
such, the Board finds that the impairment resulting from the 
veteran's service-connected hiatal hernia most closely 
approximates the criteria for a 10 percent rating.  
38 U.S.C.A. § 1155; 38 C.F.R. §§  4.7, 4.114, Diagnostic Code 
7346.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to service connection for a heart condition, to 
include mitral valve prolapse and tachycardia, perineal 
cramping and irritable bowel syndrome is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the thoracic spine with low back pain is denied.

A rating in excess of 10 percent for moderate degenerative 
disc disease of the cervical spine at C5-C6, is denied.

A rating in excess of 10 percent for hiatal hernia with 
heartburn is denied.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

